Title: From Thomas Jefferson to Wilson Cary Nicholas, 11 June 1801
From: Jefferson, Thomas
To: Nicholas, Wilson Cary


               
                  Dear Sir
                  Washington June 11. 1801.
               
               A moment of leisure permits me to think of my friends. you will have seen an alarm in the newspapers on the subject of the Tripolitans & Algerines. the former about May was twelve month demanded a sum of money for keeping the peace, pretending that the sum paid as the price of the treaty was only for making peace. this demand was reiterated through the last year, but a promise made to Cathcart by the Bey that he would not commit any hostility until an answer should be actually recieved from the President. however I think there is reason to apprehend he sent his cruisers out against us in March. great notice had been given our vessels in the Mediterranean; so that they might have come off at leisure if they would. in March, finding we might with propriety call in our cruisers from the W. Indies, this was done; and as 6. were to be kept armed, it was thought best by Stoddert & Genl. Smith that we should send 3. with a tender into the Mediterranean to protect our commerce against Tripoli. but as this might lead to war, I wished to have the approbation of the new administration. in the mean time the squadron was to be prepared & to rendezvous at Norfolk ready to recieve our orders. it was the 15th. of May before mr Gallatin’s arrival enabled us to decide definitively. it was then decided unanimously; but it was not till the 28th. of May that the Philadelphia reached the rendezvous. on the 1st. of June they sailed. with respect to Algiers they are in extreme ill humour. we find 3. years arrears of tribute due to them. this you know has not proceeded from any want of the treasury. our tribute to them is nominally 20,000. D. to be delivered in stores, but so rated that they cost us 80,000. D. a negotiation had been set on foot by our predecessors to commute the stores for 30,000. D. cash. it would be an excellent bargain, but we know nothing of the result. we have however sent them 30,000. D. by our frigates as one year’s tribute, and have a vessel ready to sail with the stores for another year. letters from the Mediterranean to the last of April give us no reason to think they will commit hostilities. the loose articles in the newspapers have probably arisen by confounding them with the Tripolitans. we have taken these steps towards supplying the deficiencies of our predecessors merely in obedience to the law; being convinced it is money thrown away, that there is no end to the demands of these powers, nor any security in their promises. the real alternative before us is whether to abandon the Mediterranean, or to keep up a cruize in it, perhaps in rotation with other powers who would join us as soon as there is peace. but this, Congress must decide.—there are no news from Egypt to be relied on later than the 15th. of March.—we have discontinued the missions to the Hague, Lisbon & Berlin. Humphreys is recalled. Livingston awaits Dawson’s return. F. A. Muhlenburg is dead: & fortunately as he was planning against Mc.Kean. from this state Southwardly all are quiet. not a single wish is expressed on the subject of removals. in Delaware & Jersey they are moderately importunate: in Pensylvania there is a strong pressure on us, & some discontent. but in N. York a section of the republicans is furious on this subject. there are there 3. distinct sections of republicans. you know them without my venturing a specification of them through the post. I have the confidential sentiments of the most respectable persons of each. two of these sections disapprove of removal but on a very small scale indeed. the other has opened a battery on us as you will see by the inclosed paper. you will be at no loss for the source of this. we shall yield a little to their pressure, but no more than appears absolutely necessary to keep them together. and if that would be so much as to disgust other parts of the union, we must prefer the greater to the lesser part. in Connecticut alone a general sweep seems to be called for on principles of justice & policy. their legislature now sitting are removing every republican even from the commissions of the peace & the lowest offices. there then we will retaliate. whilst the Feds are taking possession of all the state offices, exclusively they ought not to expect we will leave them the exclusive possession of those at our disposal. the republicans have some rights: and must be protected.—Genl. Smith is well. I expect Langdon will now accept that office. present my respects to mrs Nicholas and accept assurances of my affectionate esteem.
            